UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1463



MARCIA LASHLEY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-966-1)


Submitted:   September 14, 2000           Decided:   October 11, 2000


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
David W. Ogden, Assistant Attorney General, Walter C. Holton,
United States Attorney, Mary Ann Sloan, Regional Chief Counsel,
Dennis R. Williams, Deputy Regional Chief Counsel, Mary C. Rice,
Branch Chief, James M. Flournoy, Assistant Regional Counsel, Office
of General Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcia Lashley appeals the district court’s order granting

summary judgment to Defendant in Lashley’s suit for disability

benefits.     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Lashley v. Apfel, No. CA-98-966-1

(M.D.N.C. Mar. 29, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2